DETAILED ACTION
Summary
	This is a final Office action in reply to the amendment filed 13 June 2022 for the application filed 12 October 2017. Upon entry of this amendment, Claims 1, 4, 5, 7, 41-44, 47, 53-58, 60, and 61 are pending (Claims 2, 3, 6, 8-40, 45, 46, and 48 were previously canceled; Claims 49-52 and 59 have been canceled; Claims 1, 42, 43, 44, 47, and 57 have been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/407,124, filed 12 October 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The listing of references in the specification (p0022 and p0023) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 59 is objected to because of the following informalities:
The claims fail to provide the appropriate status identifiers. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application (MPEP §714 IIC). Acceptable status identifiers and alternatives as set forth in 37 CFR 1.121(c) are listed in MPEP §714 IIC(E).
Claim 59 is considered “Cancelled” not “Original” based on Applicant’s reply filed 13 June 2022.
Appropriate correction is required.

Election/Restrictions
Amended Claim 57 has been amended to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original Claim 57 was directed to “[a] stable and regenerable immobilized amine sorbent”, i.e., an adsorption product. However, amended Claim 57 is now directed to “[a] composition comprising a sorbent… and a rare earth element adsorbed onto the sorbent”. The inventions of original Claim 57 and amended Claim 57 are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as an adsorbent for the adsorption of CO2, i.e., producing a final product comprising an amine sorbent and CO-2 adsorbed onto the sorbent, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants (one is a useful adsorbent product; and the other is a spent adsorbent product).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 57, 58, and 61 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 7, 41-44, 47, 53-56, and 60 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.
	Independent Claims 1, 42, 43, and 44 lack patentable utility because the as-amended inventions now claim that the “immobilized amine sorbent” requires “a rare earth element adsorbed onto said amine groups”.
As indicated throughout the Specification, the claimed immobilized amine sorbents are useful and/or implied for use in capturing rare earth elements: e.g., “rare earth element and heavy metal recovery from liquid sources” (abstract); “[o]ne or more embodiments consistent with the present disclosure relate to capturing a variety of rare earth elements (REE) and heavy metals” (p0003); “[t]he absence of Na, K, Ca, and Mg affinities exhibited by the invented sorbent indicates that the sorbet will capture valuable REEs and toxic heavy metals…” (p0007); “basic immobilized amine sorbents (BIAS) containing a polyethylenimine (PEI) species… resist degradation and leaching by H2O in an aqueous system containing rare earth elements (REEs) and heavy metals, which are captured by PEI’s amine functional groups” (p0039); and “[t]he adsorption of REE species by stable BIAS sorbents…” (p0042). One of ordinary skill in the art would find such an invention directed to “immobilized amine sorbents” to be useful for the purpose of removing contaminating REEs and heavy metals for aqueous sources.
However, in each independent claim, Applicant’s amendments have introduced and required that a rare earth element be adsorbed onto the amine groups of the immobilized amine sorbent. This renders the claimed inventions lacking in specific and substantial utility (see MPEP 2107).
As intended by the Applicant, as evidenced by Applicant’s own disclosure, the claimed immobilized amine sorbent is used to capture REEs and other heavy metals from aqueous solution. This entails that the amine groups of the sorbent are not loaded with REEs or other heavy metals – otherwise the utility of such a sorbent is diminished if not entirely eliminated. Indeed, even Applicant discloses methods of using the claimed sorbent to capture REEs: “a method of using a stable and regenerable sorbent material to capture a rare earth element (REEs) from a source. The sorbent material is characterized by covalently immobilized polyamine combined with epoxysilane… [t]he method includes exposing the sorbent material to the liquid source…” (p0013, p0014). This intended utility only has credibility if the sorbent does not have REEs (or other heavy metals) adsorbed onto its amine groups. The prior art of record, see rejections below, discloses or makes obvious the same claimed immobilized amine sorbent and further identifies their capacity “to extract solutes, such as, metal ions and charged organic compounds” (EDMISTON, p0004, p0040), “for heavy metal removal… from wastewater” (GHOUL, §1, par. 1), “the removal of metal ions from synthetic aqueous solutions” (GHOUL, abstract). As further shown by GHOUL, once a PEI adsorbent has been exposed to sufficient metal ions in solution, the amount of metal adsorbed plateaus (FIG. 3), i.e., no additional metal ions can be adsorbed without further action to unload the already adsorbed metal ions from the adsorbent (§3.2.1, FIG. 3). Thus, if Applicant is indeed claiming an immobilized amine sorbent with rare earth elements already adsorbed onto the amine groups, the claimed product lacks the supposed intended utility.
A "specific utility" is specific to the subject matter claimed and can "provide a well-defined and particular benefit to the public." In re Fisher, 421 F.3d 1365, 1371, 76 USPQ2d 1225, 1230 (Fed. Cir. 2005). This contrasts with a general utility that would be applicable to the broad class of the invention. Here, the specific utility of the immobilized amine sorbent is abrogated if REEs are already adsorbed onto the amine groups, i.e., the immobilized amine sorbent is spent and useless. There is no benefit to the public for having an immobilized amine sorbent that is already loaded with REEs because the immobilized amine sorbent cannot be used in its current state to adsorb any other REEs or other heavy metals. 
"[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230. Here, substantial utility is also lacking because the claimed immobilized amine sorbent would have to be further processed (i.e., the claimed invention does not have an asserted use presently available) to remove the REEs in order to be useful for capturing REEs or other heavy metals.
Thus, independent Claims 1, 42, 43, and 44 and dependent Claims 4, 5, 7, 47, 53-56, and 60 lack patentable utility.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 5, 7, 41-44, 47, 53-56, and 60 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Regarding Claims 1, 4, 5, 7, 41-44, 47, 53-56, and 60, because the claimed invention is not supported by either specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. The disclosure does not teach how to use the invention as claimed (i.e., an immobilized amine sorbent with rare earth element adsorbed onto said amine groups). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 7, 41-44, 47, 53-56, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDMISTON et al. (US PGPub 2013/0029843 A1) in view of GOEPPERT et al. (US PGPub 2016/0199810 A1) and further in view of SANDHU et al. (Ind. Eng. Chem. Res., 55, 2016, 2210-2220) or, in the alternative, of GHOUL et al. (Water Research, 37, 2003, 729-734) with evidentiary support from SIGMA ALDRICH (PEI 800, Product Specification).
Regarding Claim 1, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (i.e., a sorbent; p0005) prepared by the hydrolytic condensation reaction of first and second alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (i.e., a polyamine; p0022) and 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., epoxysilane; p0023, 0043). The condensation reaction involves a cross-linking reaction with crosslinkers (p0074) to yield a nanoporous silica particle (i.e., a covalently immobilized polyamine combined with epoxysilane within a silica particle; p0037, p0039). EDMISTON further suggests that one of ordinary skill in the art has the capabilities to include polyethyleneimine (PEI) to improve sorbate/solute detection but does not explicitly disclose how PEI is incorporated (p0077).
	EDMISTON is deficient in explicitly disclosing the immobilized polyamine is polyethylenimine having a molecular weight of 800.
	GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent made obvious by modified EDMISTON. It is acknowledged that while SANDHU discloses the use of silica adsorbents for CO2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed invention is directed toward an immobilized amine sorbent; patentability for such product inventions are assessed based on structure, not intended use.
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.
	Regarding the limitation “wherein the covalently immobilized polyamine comprises amine groups with a rare earth element adsorbed onto said amine groups” is directed toward a result of an intended use of the claimed immobilized amine sorbent. Because the prior art discloses or makes obvious the same claimed structural limitations of the immobilized amine sorbent, if the sorbent is used for capturing REEs, then the sorbent will inherently adsorb the REEs. Even further, the prior art does teach or suggest the use of the disclosed sorbents for capturing metals, e.g., “to extract solutes, such as, metal ions and charged organic compounds” (EDMISTON, p0004, p0040), “for heavy metal removal… from wastewater” (GHOUL, §1, par. 1), and “the removal of metal ions from synthetic aqueous solutions” (GHOUL, abstract). Thus, one of ordinary skill in the art would find obvious that for the claimed immobilized amine sorbent, exposure to REEs would inherently result in the adsorption of the REEs onto the amine groups of the sorbent because the prior art of record teaches or suggests such a result. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is used, i.e., to absorb a rare earth element. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself.
Regarding Claim 4, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses the precursor is 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., wherein the epoxysilane is ECTMS; p0023, 0043).
Regarding Claim 5, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses the sorbents are in the form of nanoparticles (i.e., wherein the covalently immobilized polyamine combined with epoxysilane is a particle; p0018, 0037, 0039).
Regarding Claim 7, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses that one of the alkoxysilane precurors includes aminopropyl-trimethoxysilane (i.e., an aminosilane is APTMS; p0023, 0043).
Regarding Claim 41, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 1. EDMISTON further discloses at least one alkoxysilane precursor, including ECTMS and precursors with a plurality of amine groups (p0019, 0022, 0023, 0043), and further discloses their cross-linking during gelation (p0039). Furthermore, the instantly claimed limitation is directed toward process steps by which the covalently immobilized polyamine is combined with epoxysilane and has no patentable weight in this product claim. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production.
Regarding Claims 42 and 43, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (i.e., a sorbent; p0005) prepared by the hydrolytic condensation reaction of first and second alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (i.e., a polyamine; p0022) and 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (i.e., an epoxysilane comprising… ECTMS; p0023, 0043). The condensation reaction involves a cross-linking reaction with crosslinkers (p0074) to yield a nanoporous silica particle (i.e., a polyamine covalently immobilized within a silica particle; p0037, p0039).
EDMISTON is deficient in explicitly disclosing a covalently immobilized polyamine having a molecular weight of 800.
GOEPPERT discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent made obvious by modified EDMISTON. It is acknowledged that while SANDHU discloses the use of silica adsorbents for CO2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed invention is directed toward an immobilized amine sorbent; patentability for such product inventions are assessed based on structure, not intended use.
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.
	Regarding the limitation “wherein polyamine comprises amine groups with a rare earth element adsorbed onto said amine groups” is directed toward a result of an intended use of the claimed immobilized amine sorbent. Because the prior art discloses or makes obvious the same claimed structural limitations of the immobilized amine sorbent, if the sorbent is used for capturing REEs, then the sorbent will inherently adsorb the REEs. Even further, the prior art does teach or suggest the use of the disclosed sorbents for capturing metals, e.g., “to extract solutes, such as, metal ions and charged organic compounds” (EDMISTON, p0004, p0040), “for heavy metal removal… from wastewater” (GHOUL, §1, par. 1), and “the removal of metal ions from synthetic aqueous solutions” (GHOUL, abstract). Thus, one of ordinary skill in the art would find obvious that for the claimed immobilized amine sorbent, exposure to REEs would inherently result in the adsorption of the REEs onto the amine groups of the sorbent because the prior art of record teaches or suggests such a result. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is used, i.e., to absorb a rare earth element. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself.
Regarding Claim 44, EDMISTON discloses a sol-gel derived material capable of sorbing selected solutes (p0005) prepared by the hydrolytic condensation reaction of alkoxysilane precursors (p0028); said alkoxysilane precurosors include polyamine-based compounds (p0022). The condensation reaction involves a cross-linking reaction with exemplary crosslinkers, e.g., a benzene compound (p0074), to yield a nanoporous silica particle (pp037, p0039).
EDMISTON is deficient in disclosing the covalent crosslinker is a polyepoxide, containing one or more epoxide groups.
GOEPPERT further discloses the use of an epoxide in the reaction with the amine to form the sorbent (p0049). Advantageously, crosslinking with epoxides further improves the stability of the amine sorbent (p0031). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a polyepoxide covalent crosslinker as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Regarding the limitation “wherein polyamine comprises amine groups with a rare earth element adsorbed onto said amine groups” is directed toward a result of an intended use of the claimed immobilized amine sorbent. Because the prior art discloses or makes obvious the same claimed structural limitations of the immobilized amine sorbent, if the sorbent is used for capturing REEs, then the sorbent will inherently adsorb the REEs. Even further, the prior art does teach or suggest the use of the disclosed sorbents for capturing metals, e.g., “to extract solutes, such as, metal ions and charged organic compounds” (EDMISTON, p0004, p0040), “for heavy metal removal… from wastewater” (GHOUL, §1, par. 1), and “the removal of metal ions from synthetic aqueous solutions” (GHOUL, abstract). Thus, one of ordinary skill in the art would find obvious that for the claimed immobilized amine sorbent, exposure to REEs would inherently result in the adsorption of the REEs onto the amine groups of the sorbent because the prior art of record teaches or suggests such a result. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is used, i.e., to absorb a rare earth element. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself.
	Regarding Claim 47, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 44. GOEPPERT further discloses the use of an epoxide in the reaction with the amine to form the sorbent; such epoxides include N,N-diglycidyl-4-glycidyloxyaniline and 4,4’-methylenebis(N,N-diglycidylaniline) (p0049). Advantageously, crosslinking with epoxides further improves the stability of the amine sorbent (p0031). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to include a polyepoxide covalent crosslinker, including N,N-diglycidyl-4-glycidyloxyaniline and 4,4’-methylenebis(N,N-diglycidylaniline), as taught by GOEPPERT in the sorbent taught by EDMISTON.
	Regarding Claims 53-56, modified EDMISTON makes obvious the immobilized amine sorbent of Claims 1, 42, 43, and 44, respectively, the instantly claimed limitations of “wherein the sorbent is generated by grafting the epoxysilane/ECTMS/crosslinker to the silica” are directed towards product-by-process claims. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). In view of this holding, as it applies to the instant limitation, the manner by which “the sorbent is generated” is considered to be product-by-process language: e.g., because it describes how said sorbent is produced. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself not the method by which the product is made. Thorpe supra. Here, the claimed invention is directed toward the sorbent only and not the means by which the sorbent is prepared, i.e., by grafting, unless such a preparation method significantly alters or changes the structure or properties of the claimed sorbent. Because epoxysilane/ECTMS or the crosslinker has already been claimed to be covalently immobilized to the silica, the instantly claimed grafting process by which epoxysilane/ECTMS or the crosslinker is immobilized does not alter or change the type of bond between epoxysilane and the silica. Patentability for the sorbent is assessed based on the claimed structure and properties of the sorbent itself not the means by which the sorbent is put together.
Regarding Claim 60, modified EDMISTON makes obvious the immobilized amine sorbent of Claim 44. EDMISTON further suggests that one of ordinary skill in the art has the capabilities to include polyethyleneimine (PEI) to improve sorbate/solute detection but does not explicitly disclose how PEI is incorporated into the sorbent (p0077).
	EDMISTON is deficient in explicitly disclosing the immobilized polyamine is polyethylenimine having a molecular weight of 800.
GOEPPERT further discloses a modified polyamine sorbent formed from the reaction product of an amine and an epoxide on a solid support (abstract; p0025). Preferred amines include PEI, having the general formula H(NH(CH2)n)pNH2 where n is 1 to 4 and p is 2 to 10,000  (p0047, 0048), which overlaps with the claimed molecular weight of 800 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Advantageously, the taught PEI have relatively low volatility, which prevents desorption, loss, and subsequent contamination of treated streams (p0048). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of their sorbent, would have found it obvious to include PEI having a Mw of 800 as taught by GOEPPERT in the sorbent made obvious by modified EDMISTON.
	Furthermore, while GOEPPERT may have disclosed a wide range of possible PEI molecular weights, one of ordinary skill in the art would have found it obvious to use an 800 Mw PEI as disclosed by SANDHU or alternatively, GHOUL. SANDHU discloses the use of PEI-impregnated silica as adsorbents (abstract) and reported that the use of PEI having an average molecular weight of 800 (§2.1, pg. 2212) showed improved adsorption capacity, low sorbent degradation, and overall regenerability of the sorbent (§4, pg. 2219). Thus, at the time of the filing of the invention, one of ordinary skill in the art, in seeking to improve the stability of a silica adsorbent, would have found it obvious to impregnate the silica with 800 molecular weight PEI as taught by SANDHU in the sorbent made obvious by modified EDMISTON. It is acknowledged that while SANDHU discloses the use of silica adsorbents for CO2 capture – differentiated from the disclosed (but not claimed) invention of use of adsorbents for rare earth metals – the claimed invention is directed toward an immobilized amine sorbent; patentability for such product inventions are assessed based on structure, not intended use.
	Alternatively, GHOUL teaches the use of glutaraldehyde-fixed (cross-linked) PEI in silica gels for the removal of heavy metals from wastewater (abstract; §1, pg. 729). GHOUL utilized PEI obtained from Sigma Aldrich (§2.1, pg. 730), which provides commonly available 800 molecular weight PEI (see SIGMA ALDRICH Product Specification). Advantageously, the crosslinking of PEI to silica gel produces a conveniently regenerable adsorbent (§4, pg. 734). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have it obvious to crosslink 800 molecular weight PEI as taught by GHOUL to the silica gel-based adsorbent made obvious by modified EDMISTON.
	
Response to Arguments
	Applicant’s amendments and arguments filed 13 June 2022 have been considered.
	Amendments to Claim 57 have overcome the Claim Objections of Claim 57; this objection has been withdrawn.
	Amendments to Claims 1, 42, 43, 44, and 57 to remove limitation reciting nitrogen content have overcome the 35 USC 112(a) rejections as failing to comply with the written description requirement; these rejections have been withdrawn.
	Amendments to Claim 47 to correct claim dependency have overcome the 35 USC 112(b) rejection; this rejection has been withdrawn.
	Please note the added Claim Objections to Claim 59.
	Please note the added 35 USC 101 and 35 USC 112(a) rejections to Claims 1, 4, 5, 7, 41-44, 47, 53-56, and 60 for lacking patentable utility.
	Amendments and arguments to independent Claims 1, 42, 43, 44, and 44 have been fully considered but are not persuasive.
Applicant argues that the recited rare earth elements adsorbed onto the amine groups of the polyamines are not considered intended use or articles to be worked upon. Applicant further states that the “claimed rare earth element adsorbed onto a sorbent… positively recites a present composition with no explicit or implied functional or process steps” (pg. 8, bottom) and compares Applicant’s invention with the claims at issue in Casey and Young (pg. 8-9). In short, Applicant argues that the recited rare earth elements adsorbed onto the amine groups of the polyamines are positively recited in the claims and therefore, must be considered as structural configuration.
The Examiner respectfully disagrees.
Such amendments render the claims lacking in intended utility. As noted in the 35 USC 101/112(a) rejections, such claim language renders the claims lacking in specific and substantial utility. Throughout Applicant’s disclosure, the claimed immobilized amine sorbents are used to capture or adsorb REEs or other heavy metals. Applicant even cites methods of using these sorbents for such purposes: “a method of using a stable and regenerable sorbent material to capture a rare earth element (REEs) from a source. The sorbent material is characterized by covalently immobilized polyamine combined with epoxysilane… [t]he method includes exposing the sorbent material to the liquid source…” (p0013, p0014).
However, the claimed inventions have been amended to specifically require that rare earth elements are adsorbed onto the amine groups. This renders the immobilized amine sorbents useless for adsorbing additional rare earth elements or other heavy metals and therefore, the claims are considered to lack intended utility. Applicant may argue that the immobilized amine sorbents are designed to be “stable and regenerable”, i.e., that the sorbents have credible utility because they can be processed to remove the already adsorbed REEs. However, such an argument indicates the lack of substantial utility because this would require one of ordinary skill to further process the claimed sorbent to make the sorbent useful again, i.e., the sorbents as currently claimed cannot be used as intended. What is the purpose of an adsorbent that is already loaded with sorbates? What is the utility/usefulness of such a product? Further, the claimed invention is directed toward the sorbent product itself, not the means by which the sorbent product is used or regenerated, i.e., patentability is determined based on the sorbent not how the sorbent is used or on what materials the sorbent is used for.
All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777